Citation Nr: 0007948	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  93-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
a left foot disability, based on additional disability due to 
hospitalization and surgery at a Department of Veterans 
Affairs (VA) facility from June to July 1987.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1964.

The current appeal arose from a March 1991 rating decision of 
the VA Regional Office (RO) in Houston, Texas.  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a left foot 
disability, based on additional disability due to 
hospitalization and surgery at a VA facility from June to 
July 1987.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicatory actions in 
October 1997.

In December 1999 the RO affirmed the denial of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a left foot disability, based on 
additional disability due to hospitalization and surgery at a 
VA facility from June to July 1987.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1997 the Board remanded the veteran's claim to the 
RO for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for further development and adjudicative 
actions.  The RO was to consider which criteria were more 
favorable to the veteran's claim, those prior or subsequent 
to those criteria which became effective October 1, 1997.  

In view of the opinion from the VA General Counsel, 
VAOPGCPREC 40-97, all claims filed prior to October 1, 1997 
must be evaluated under those criteria effective prior to 
this date.  This is the veteran's case whose claim was filed 
in 1990.  The RO was also directed to obtain additional 
medical records.

The RO obtained additional medical records and had the 
veteran examined by a VA physician who was to provide an 
opinion as to whether the veteran had incurred additional 
disability of the left foot as the result of VA 
hospitalization and surgery from June to July 1987.  
Initially the examination was completed, but the VA examiner 
did not provide an opinion as directed by the RO referable to 
whether the veteran had incurred additional disability of the 
left foot as the result of VA hospitalization and surgery 
from June to July 1987.  The claims file was returned to the 
examiner for the requested opinion; however, he merely stated 
that his previous findings were correct and that he had 
reviewed the entire evidentiary record.

The present situation in the veteran's case is analogous to 
the situation wherein the Board has remanded a case to the RO 
and directed the RO to obtain a medical examination as well 
as a medical opinion as to whether a veteran has incurred 
aditional disability secondary to VA hospitalization, 
examination, or treatment pursuant to the provisions of 
38 U.S.C.A. § 1151.  In such situations, the Board errs when 
it fails to ensure compliance with its directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In the case at hand, the 
RO has erred in its failure to ensure compliance with its 
return of the case to the Board without obtaining the medical 
opinion that it on two occasions requested.  Stegall, supra.

Accordingly, the probability of a favorable determination of 
the claimant's appeal rests on the local VA physician's 
responding to the RO's directive and providing a professional 
medical opinion as to whether the veteran did in fact incur 
additional disability to his left foot as a consequence of 
the VA hospitalization and surgery from June to July 1987.  
The Board accordingly finds that the case must again be 
returned to the RO in order to secure the opinion from the 
local VA medical professional.  Stegall, supra.




Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should again refer the 
veteran's claims file and a copy of this 
remand to the VA examiner, identified as 
Dr. KRH, for the purpose of providing an 
opinion as to whether the veteran 
incurred additional disability of the 
left foot secondary to VA hospitalization 
and surgery from June to July 1987.  Any 
opinion expressed by Dr. KRH must be 
accompanied by a complete rationale.  If 
this physician is no longer available, 
the RO should refer the claims file to 
another appropriate specialist for 
expression of a medical opinion as noted 
above.  Any opinion expressed by this 
other physician should be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the following 
requested development has been completed.  
In particular, the RO should review the 
medical opinion provided to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a 
left foot disability due to 
hospitalization and surgery at a VA 
medical facility from June to July 1987.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


